OPINION — AG — THE AG BELIEVES THAT YOU, AS COUNTY ATTORNEY, WOULD BE ENTIRELY IN YOUR RIGHTS IN MAKING AN OFFICIAL INVESTIGATION AS TO WHETHER THE ASSISTANT COUNTY ATTORNEY (ON A PART TIME SALARY AS EMPLOYEE OF PRIVATE ATTORNEY ONE OR MORE) IS FURNISHING INFORMATION OR TAKING ANY OTHER INTEREST OR ACTIVE PART IN CIVIL PROCEEDINGS WHICH PERTAIN IN ANY MANNER TO CRIMINAL PROSECUTIONS, BUT IS IS NOT APPARENT THAT THE STATUTE IN QUESTION WOULD AUTHORIZE THE COUNTY ATTORNEY TO MAKE RULES OR REGULATIONS REQUIRING ANY CERTAIN COURSE OF CONDUCT — WITH REGARD TO SUCH LITIGATION — ON THE PART OF ANY PRIVATE ATTORNEYS. (LEAKING INFORMATION, REVEALING PRIVATE INFORMATION, UNETHICAL CONDUCT) CITE: 19 O.S.H. 206 (RICHARD HUFF)